Citation Nr: 1826931	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-29 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a shoulder disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a bilateral hip disability.

5.  Entitlement to service connection for a bilateral ankle disability.

6.  Entitlement to service connection for a bilateral foot disability. 

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for tinnitus.
10.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety.

11.  Entitlement to service connection for peripheral neuropathy of the right and left upper extremities.

12.  Entitlement to service connection for peripheral neuropathy of the right and left lower extremities.

13.  Entitlement to service connection for radiculopathy of the right and left upper extremities.

14.  Entitlement to service connection for radiculopathy of the right and left lower extremities.

15.  Entitlement to an increased rating for service-connected lumbar degenerative disc disease, rated as 20 percent disabling prior to May 1, 2014, and as 40 percent thereafter.

16.  Entitlement to a rating in excess of 10 percent for the service-connected right hand condition.

17.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from December 1985 to September 1990. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2012 and November 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that in a June 2016 notice of disagreement, the Veteran requested an earlier effective date for the staged, increased rating of 40 percent for the degenerative disc disease of the lumbar spine, granted effective May 1, 2014, in a June 2014 rating decision.  The issue of entitlement to an earlier effective date for the grant an increased rating, however, is part and parcel of the increased rating claim on appeal.  As the Veteran's ratings have already been staged, the Board shall determine the propriety of both the dates of the stage and the ratings assigned for the entire appeal period.  Thus, the question of whether an earlier effective date for the grant of a higher rating of 40 percent for degenerative disc disease of the lumbar spine will be adequately addressed in the increased rating context and need not be considered as a separate issue.

The Board notes that the Veteran's claim of service connection for an acquired psychiatric disorder, to include anxiety, was originally adjudicated as a claim for an anxiety and nervous disorder.  In Clemons v. Shinseki, 23 Vet. App. 1, 6-7 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Therefore, the Board has combined the psychiatric diagnoses into one claim of service connection for an acquired psychiatric disorder, so all potential psychiatric diagnoses are considered.

The issue of whether there was clear and unmistakable error (CUE) with respect to the effective dates assigned for the award of an increased rating of 10 percent for the right hand disability, to include whether there was clear and unmistakable error (CUE) in an April 1992 rating decision has been raised by the record in a September 2013 notice of disagreement,  but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2017).
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2017).

The issues of entitlement to service connection for a cervical spine disability, a shoulder disability, a bilateral knee disability, a bilateral hip disability, a bilateral ankle disability, a bilateral foot disability, sleep apnea, bilateral hearing loss, tinnitus, peripheral neuropathy of the right and left upper and lower extremities, radiculopathy of the right and left upper and lower extremities, entitlement to an increased rating for service-connected lumbar degenerative disc disease, entitlement to an increased rating for the right hand condition, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence favors a finding that the Veteran's mood and anxiety disorders are caused by his service-connected lumbar degenerative disc disease.
 

CONCLUSION OF LAW

The criteria for service connection for a mood disorder and an anxiety disorder have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303, 3.310(a) (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. § 3.159.  In this case, any error in notice or assistance is harmless given the favorable determination.

Legal Criteria and Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran seeks service connection for an acquired psychiatric disorder, which he attributes to pain from his service-connected low back and right hand disabilities.  In a September 2013 notice of disagreement, the Veteran stated that after a November 1988 back injury, his low back pain was aggravated with motion and became chronic, confining the Veteran to a sedentary life, which resulted in weight gain.  

In the present case, the Board finds that the Veteran has Axis I diagnoses of a mood disorder and an anxiety disorder, under DSM-IV.  A June 2015 private medical report summary reflects that the Veteran had Axis I diagnoses of a mood disorder due to chronic pain syndrome, with depression features, and anxiety disorder due to chronic pain syndrome.  The Board notes that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994).  The amendments replace those references with references to the recently updated DSM-5.  As the Veteran's claim was certified to the Board after August 4, 2014, DSM-5 applies.  The DSM-5 continues to include diagnoses of depression and anxiety disorder due to another medical condition.  Therefore, the Board finds that the Veteran had diagnoses of depression and anxiety disorder during the appeal period.  VA treatment records from November 2016 also indicate the Veteran took busipron and paroxetine medication for anxiety.

Turning to the question of whether there is a nexus, or link, between the current disability and the Veteran's service-connected low back and right hand disability, the Board finds that the evidence is, at least, in relative equipoise.  

The Veteran's service treatment records do not show any complaints or treatment for an acquired psychiatric disorder.  However, the Veteran's service treatment records indicate the Veteran gained weight following his in-service back injury.  The Veteran's 1984 entrance examination report indicated the Veteran was of medium build and weighed 195 pounds.  In November 1988, the Veteran injured his back.  A service treatment record from 1989 notes the Veteran had weight problems and went through diet counseling in June 1989.  The Veteran noted that he had a recent gain or loss of weight in a September 1990 report of medical history, at the time of his discharge from service.  A January 1992 VA examination report indicates he weighed 300 pounds, and his max weight the past year was 240 pounds.  He was noted to have morbid obesity.  
In a December 2011 opinion, a private physician stated "It is more probable than not that his back and right wrist problem has aggravated and also caused a nervous problem."  The private physician stated that the Veteran's service-connected low back disability has resulted in restriction of his daily activities and social functioning.  As a consequence he had marked decreased interest and pleasure in most activities.  He could not realize any kind of sports or strenuous activities, which he used to enjoy.  He presented frustration, anxiety and irritability.  He had frequent mood changes and poor tolerance to comments.  The physician noted the Veteran had gained a lot of weight "due to his back problem and incapacity to do exercises."  The December 2011 opinion indicates the Veteran has an acquired psychiatric disorder that is related to service, but the physician did not specifically diagnose an acquired psychiatric disorder.

In a May 2014 VA examination, the VA examiner found the Veteran did not have and had never been diagnosed with a mental disorder.

In a June 2015 private summary of medical report, a private physician found the Veteran had Axis I diagnoses of a mood disorder and an anxiety disorder under DSM-IV criteria.  The physician opined that the mood disorder and anxiety disorder were due to chronic pain syndrome.  The report states that it is "more likely than not that the Patient, at the time of his armed forces discharge, suffered incapacitating severe depression associated to chronic lumbosacral pain that still persists as of this day.  Change in lifestyle of Patient that began while active duty, due to by-then chronic condition, resulted in persistent severe mood disorder and morbid obesity. . . ."  The June 2015 private physician opined that "[a]s a direct result of medical conditions arising originally from chronic pain from back injury while in active duty, Patient has encountered environmental problems with his primary support group (divorce in 2003), social problems (living alone and poor social relations with family members), occupational problems (unemployed for long periods and difficulty finding suitable jobs) and resulting economic problems.  The Board finds the June 2015 private report to be highly probative.  The physician provided a thorough rationale for the opinion that is consistent with the evidence of record.  

After a thorough review of the evidence of record, the Board finds that there is a probative medical opinion linking the Veteran's claimed mood and anxiety disorders to his service-connected low back disability.   Although the May 2014 VA examiner found the Veteran did not have a diagnosed acquired psychiatric disorder, the June 2015 private opinion is dated after the VA examination, and the Veteran's VA treatment records from 2016 indicate the Veteran was treated for an anxiety disorder.  Therefore, the Board is satisfied that the criteria for entitlement to service connection for mood and anxiety disorders, secondary to his service-connected low back disability, have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for mood and anxiety disorders, secondary to service-connected lumbar degenerative disc disease, is granted.

 
REMAND

Hearing Loss and Tinnitus

The Veteran has asserted that he has hearing loss and tinnitus that are related to service.  With respect to the need for a medical examination and/or opinion, the Board notes that as a lay person, he is competent to report symptoms capable of lay observation, such as ringing in his ears and difficulty hearing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Further, the Veteran may have been exposed to loud noise during service.  Under these circumstances, the Board finds that the requirements for obtaining a VA examination and opinion have not been satisfied.  Therefore, remand is required to obtain an examination and opinion.




Sleep Apnea

An October 2007 private treatment record indicates the Veteran was diagnosed with obstructive sleep apnea.  In a September 2013 statement, the Veteran asserted that his service-connected low back disability led to a sedentary lifestyle, which resulted in morbid obesity.  He stated that the resulting morbid obesity was a major risk factor for his sleep apnea, lower limbs venous insufficiency and aggravation of peripheral neuropathy and spine radiculopathy.  

Although obesity is not a disability for which service connection may be established, it can qualify as an "intermediate step" between a service-connected disability and a current disability.  See Marcelino v. Shulkin, No. 16-2149, 2018 U.S. App. Vet. Claims LEXIS 64 (Vet. App. Jan. 23, 2018).  As noted in VAOPGCPREC 1-2017, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310(a).  "'Proximate cause' is defined as a "cause that directly produces an event and without which the event would not have occurred."  VAOPGCPREC 6-2003 (quoting Black's Law Dictionary, 213 (7th ed. 1999).  A determination of proximate cause is one of fact.  As the Veteran has indicated this his service-connected back disability caused him to become obese, which caused sleep apnea, a remand is required to obtain an examination and opinion addressing the etiology of the Veteran's sleep apnea.

Peripheral Neuropathy and Radiculopathy of the Bilateral Upper and Lower Extremities

The Veteran has asserted that he has peripheral neuropathy and radiculopathy of the bilateral upper and lower extremities that is related to his service-connected lumbar spine and right hand disabilities.  An August 2012 VA examination report reflects that the Veteran did not have radiculopathy.  A February 2017 private treatment record reflects that an electrodiagnostic study reveals evidence of peripheral neuropathy of the bilateral lower extremities.  A February 2017 MRI of the lumbosacral spine indicates the Veteran had right lower extremity radiculopathy.  A November 2016 VA treatment record indicates the Veteran reported having numbness on his legs.  He also complained of right hand numbness at the ulnar area with prolonged usage of his hands.  The Veteran has been diagnosed with peripheral neuropathy and radiculopathy since the August 2012 VA examination, but there is no opinion addressing the etiology of the conditions.  Under these circumstances, the Board finds that the requirements for obtaining a VA examination and opinion have not been satisfied.  Therefore, remand is required to obtain an examination and opinion.

Cervical Spine Disability

A November 2016 VA treatment record indicated the Veteran had tenderness around the cervical spine.  A cervical X-ray was ordered.  The evidence indicates the Veteran may have a cervical spine disability, and the Veteran has asserted the disability is related to service.  Under these circumstances, the Board finds that the requirements for obtaining a VA examination and opinion have not been satisfied.  Therefore, remand is required to obtain an examination and opinion.

Private Treatment Records

In a June 2015 private Summary of a Medical Report, a private physician provided opinions regarding several of the Veteran's disabilities.  The report noted that several parts of the report were omitted in this summary.  Because the full private examination report and any private treatment records, if obtained, might contain information bearing on the Veteran's appeal, efforts should be made to procure them.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).

VA Treatment Records

The record reflects that the Veteran receives VA treatment; however, the most recent VA treatment records contained in the Veteran's file are from November 2016.  November 2016 VA treatment records indicate that in regard to the numbness of the right leg, neuropathy versus radiculopathy would be explored.  The November 2016 VA treatment record also indicates a cervical spine X-ray was ordered.  Therefore, upon remand, updated VA treatment records must be obtained.  
Shoulder, Bilateral Knee, Bilateral Hip, Bilateral Ankle, and Bilateral Foot Disabilities

As the record indicates the Veteran receives regular treatment at VA, any new VA treatment records obtained following the Board's remand may be relevant to the Veteran's claims for service connection for shoulder, bilateral knee, bilateral hip, bilateral ankle, and bilateral foot disabilities.  Therefore, the claims must also be remanded.

Lumbar Spine Degenerative Disc Disease and Right Hand Increased Rating Claims

A November 2016 VA treatment record indicates the Veteran stated that his back pain had gotten worse.  He also complained of right hand numbness at the ulnar areas when he had prolonged usage of his hands.  The statements indicate his service-connected lumbar spine and right hand disabilities may have worsened.  The Veteran's last VA examination of the lumbar spine was in May 2014 and the Veteran's last VA examination of the service-connected right hand disability was in August 2012.  Therefore, the claims must be remanded for new VA examinations addressing the current symptoms of the service-connected lumbar spine and right hand disabilities.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

TDIU

The issue of entitlement to a TDIU is inextricably intertwined with the issues being remanded.  Hence, adjudication of the TDIU claim must be deferred pending resolution of these claims.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file VA treatment records from November 2016 to the present.

2.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include records from D.C., M.D., including a copy of the full medical report from June 2015.  Based on the response received, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

3.  After receiving all additional records, provide the Veteran an appropriate VA examination to determine the nature, extent, and etiology of bilateral hearing loss and tinnitus.  The electronic claims file must be made available to the examiner for review in connection with the examination.  Audiometric studies must be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

The examiner should clearly identify all current chronic hearing loss and tinnitus disabilities that have existed since August 2016.  

Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed bilateral hearing loss and/or tinnitus is related to the Veteran's service, to include any exposure to loud noise.

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After receiving all additional records, provide the Veteran an appropriate VA examination to determine the nature, extent, and etiology of the Veteran's sleep apnea.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

Then, the physician should render an opinion, consistent with sound medical judgment on the following questions:

A) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected back disability caused the Veteran to become obese?

B)  If the answer to (A) is yes, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's obesity as a result of the service-connected low back disability was a substantial factor in causing sleep apnea?

C)  If the answer to (A) is yes, is it at least as likely as not (a 50 percent or greater probability) that the sleep apnea would not have occurred but for obesity caused by the service-connected low back disability?

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After receiving all additional records, provide the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any peripheral neuropathy and radiculopathy of the bilateral upper and lower extremities.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

The examiner should clearly identify all current chronic peripheral neuropathy and/or radiculopathy of the right and left upper and lower extremities that has existed since December 2011.  Then, with respect to each such diagnosed disability, the physician should render opinions, consistent with sound medical judgment, as to the following

A)  Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed peripheral neuropathy and/or radiculopathy of the right and left upper and lower extremities was caused by the Veteran's low back disability?

B)  Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed peripheral neuropathy and/or radiculopathy of the right and left upper and lower extremities was aggravated (that is, any increase in severity beyond the natural progression of the condition) by the Veteran's low back disability?

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  After receiving all additional records, provide the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any cervical spine disability.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

The examiner should clearly identify all current chronic cervical spine disabilities that have existed since December 2011.  

Then, with respect to each such diagnosed disability, the physician should render opinions, consistent with sound medical judgment, as to the following:

A)  Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed cervical spine disability is related to the Veteran's service? 

B)  Is it at least as likely as not (a 50 percent or greater probability) that the cervical spine disability was caused by the Veteran's service-connected low back disability?

C)  Is it at least as likely as not (a 50 percent or greater probability) that the cervical spine disability was aggravated (that is, any increase in severity beyond the natural progression of the condition) by the Veteran's service-connected low back disability?  

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

7.  After receiving all additional records, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of the Veteran's service-connected lumbar spine degenerative disc disease.  The electronic claims file must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  Any appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.

8.  After receiving all additional records, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of the Veteran's service-connected right hand disability.  The electronic claims file must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  Any appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.
9.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


